Case: 20-1469    Document: 45    Page: 1   Filed: 12/10/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   BOARD OF REGENTS OF THE UNIVERSITY OF
               TEXAS SYSTEM,
                  Appellant

                            v.

         BAYLOR COLLEGE OF MEDICINE,
                   Appellee

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

                   2020-1469, 2020-1470
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 00948, IPR2018-00949.
                  ______________________

                Decided: December 10, 2020
                  ______________________

      PETER E. MIMS, Vinson & Elkins LLP, Houston, TX, for
 appellant. Also represented by ETHAN JAMES NUTTER, Aus-
 tin, TX.
Case: 20-1469    Document: 45      Page: 2   Filed: 12/10/2020




2     BOARD OF REGENTS OF UT   v. BAYLOR COLLEGE OF MEDICINE




    MICHAEL HAWES, Baker Botts, LLP, Houston, TX, for
 appellee. Also represented by PAUL R. MORICO; JEFFREY
 SEAN GRITTON, STEPHEN M. HASH, Austin, TX.

     SARAH E. CRAVEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by MICHAEL S. FORMAN, THOMAS W.
 KRAUSE, FARHEENA YASMEEN RASHEED.
                  ______________________

    Before PROST, Chief Judge, LOURIE and STOLL, Circuit
                          Judges.
 PER CURIAM.
     Baylor College of Medicine filed petitions seeking inter
 partes review (“IPR”) of two patents owned by the Board of
 Regents of the University of Texas System (“UT”). Arguing
 that state sovereign immunity applies in IPR proceedings,
 UT filed motions to dismiss the petitions. The Patent Trial
 and Appeal Board (“Board”), relying on Regents of the Uni-
 versity of Minnesota v. LSI Corp., 926 F.3d 1327 (Fed. Cir.
 2019), cert. denied, 140 S. Ct. 908 (2020), denied UT’s mo-
 tions. UT appealed. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A). See Univ. of Minn., 926 F.3d at 1331 n.2.
      As UT recognizes, we held in University of Minnesota
 that “sovereign immunity does not apply to IPR proceed-
 ings when the patent owner is a state.” Appellant’s Br. 9
 (citing Univ. of Minn., 926 F.3d at 1342). UT contends,
 however, that “the University of Minnesota panel applied
 the wrong standards and reached the wrong conclusion
 when it held” that state sovereign immunity does not apply
 to IPR proceedings. Id. But, as UT also recognizes, “[t]his
 panel is bound by the University of Minnesota decision.”
 Reply Br. 1. Accordingly, we affirm the Board.
                        AFFIRMED